Exhibit 10.18

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
this 9th day of August, 2010, to be effective as of August 9, 2010, between
TASER International, Incorporated (the “Company”), located at 17800 North 85th
Street, Scottsdale, Arizona 85255 and Jeff Kukowski, residing at 8400 E.
Dixileta, Lot #162, Scottsdale, AZ 85266 (the “Executive”).

RECITALS:

WHEREAS, the Company wishes to provide for the employment of Executive as its
Executive Vice President, Marketing, and on the conditions, set forth herein;
and

WHEREAS, Executive desires to be assured of certain minimum compensation from
Company for Executive’s services during the term hereof and to be protected, and
compensated, in the event of any change in control affecting the Company; and,

WHEREAS, Company desires reasonable protection of Company’s confidential
business and technical information which has been developed by the Company in
recent years and will be developed in the future at substantial expense.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Company and Executive each intend to be legally bound, covenant and agree as
follows:

1. EMPLOYMENT. Upon the terms and conditions set forth in this Agreement,
Company hereby employs Executive as its Executive Vice President, Marketing.
Except as expressly provided herein, the termination of this Agreement by either
party shall also terminate Executive’s employment by Company.

2. DUTIES. Executive shall be responsible for managing and directing the
Company’s marketing and communication department and programs. Executive shall
devote his full-time and best efforts to the Company and shall fulfill the
duties of his position which shall include such duties as may, from time to
time, be assigned to him by the Chief Executive Officer, Chairman or Board of
Directors of the Company, provided such duties are reasonably consistent with
Executive’s title, position, education, experience and background.

3. OUTSIDE ACTIVITIES. Nothing in this Agreement shall preclude the Executive,
with the Company’s prior approval, from engaging in civil, charitable or
religious activities, or from serving as a consultant to or on any board of
directors, managers or other board of advisors or companies or organizations
which will not present any direct conflict of interest with the Company or
adversely affect the performance of Executive’s duties hereunder. Executive
shall provide to the Company a list of current consulting relationships or board
memberships as of the effective date of this Agreement for the Company’s review
and approval.



--------------------------------------------------------------------------------

4. TERM. Subject to the provisions of Sections 6 and 11 hereof, Executive’s
employment shall commence on the effective date hereof (“Employment Date”) and
continue for a period of one year (the “Initial Term”), but shall be
automatically extended, unless otherwise terminated in accordance herewith, for
additional consecutive one year terms on each anniversary date (each, an
“Additional Term”), thereafter, unless the Company gives written notice to
Executive at least ninety (90) days prior to the end of the Initial Term or any
applicable Additional Term of the Company’s election not to extend for any
Additional Term. The Initial Term and any Additional Terms are collectively
referred to herein as the “Term.” Upon expiration of the Initial Term or of any
Additional Term following the Company’s notice of its election not to extend,
this Agreement shall automatically terminate. In any event, this Agreement shall
automatically terminate, without notice, when Executive reaches 70 years of age.
If employment is continued after the age of 70 by mutual agreement, it shall be
terminable at will by either party.

5. COMPENSATION.

(a) Base Salary. For services rendered under this Agreement during the 2010
calendar year of this Agreement, which amount shall be prorated to Executive’s
employment start date, the Company shall pay Executive a base salary at the
monthly rate of $16,666.67 (equivalent to an annual rate of $200,000.00),
payable in accordance with the existing payroll practices of the Company and
applicable law (the “Base Salary”). Base Salary shall mean regular cash
compensation paid on a periodic basis, exclusive of any and all benefits,
bonuses or other incentive payments made or obligated by Company to Executive
hereunder. In subsequent years, Executive’s Base Salary and severance provisions
may be annually reviewed, based upon a performance and compensation review
conducted by the Compensation Committee of the Company’s Board of Directors and
mutually agreed to, in good faith, between Executive and the Company’s Board of
Directors. Such review will be based upon both individual and Company
performance and shall be completed by the employment anniversary date of each
subsequent year during the Term.

(b) Bonus Compensation. During the Term, in addition to the Base Salary,
Executive shall be eligible to earn an annual cash bonus pursuant to the TASER
Bonus Plan. Executive’s bonus opportunity for calendar year 2010 shall be twenty
percent (20%) of Executive’s Base Salary (on a prorated basis based on
Executive’s employment start date). Any annual bonus paid to Executive pursuant
to this Agreement shall be paid not later than March 15 of the following
calendar year, so as to fully qualify as a “short term deferral” exemption
pursuant to Internal Revenue Code (the “Code”) Section 409A and related
regulations.



--------------------------------------------------------------------------------

(c) Stock Options. The Company shall grant stock options to Executive pursuant
to the following:

(i) The Company shall grant to Executive an option to purchase fifty thousand
(50,000) shares of the Company’s common stock with a grant date being the first
date of Executive’s employment with the Company (the “Initial Grant”). The
exercise price of options granted pursuant to the Initial Grant shall be the
closing price of the Company’s common stock on the first date of Executive’s
employment with the Company. The stock options granted pursuant to the Initial
Grant shall be considered incentive stock options to the extent allowed by law
and the Company’s 2004 Stock Option Plan and shall vest and be exercisable
ratably at the rate of 1/48 each month over a period of four (4) years upon
completion of each month of service commencing upon the first date of
Executive’s employment with the Company with 100% of such Time Based Options
vesting after four (4) years of continuous employment.

(d) Fringe Benefits. In addition to the compensation and incentive payments
payable to Executive as provided in Sections 4(a) through (c) above:

(i) Paid Time Off. Executive shall be entitled to accrue twenty one (21) days
annual Paid Time Off (“PTO”) during each calendar year. All such PTO time shall
accumulate, so that if Executive’s full PTO benefit is not taken in a particular
calendar year, any unused portion shall be carried into subsequent years;
however, such accumulation shall not exceed a reasonable cap of 1 1/2 times
Executive’s annual accrual rate.

(ii) Long Term Disability. The Company shall also maintain (so long as such
insurance is available at commercially standard rates) long-term disability
insurance coverage for Executive pursuant to the provisions of the Plan Summary.

(iii) Health Insurance and Other Benefits. Executive shall be entitled to
participate in the Company’s Health, Medical, Dental, 401(k) Plan and Eye Care
Insurance programs and all other benefit programs offered by the Company to its
full-time executive employees.

(e). BUSINESS EXPENSES. The Company shall, in accordance with, and to the extent
of, its policies in effect from time to time, bear all customary reasonable and
necessary business expenses (including the advancement of certain expenses)
incurred by the Executive in performing his duties as an executive of the
Company, provided that Executive accounts promptly such expenses to Company in
the manner prescribed from time to time by the Company.



--------------------------------------------------------------------------------

(f). COMPLIANCE WITH SECTION 409A OF THE INTERNAL REVENUE CODE; SHORT TERM
DEFERRAL EXEMPTION. This Agreement is intended, to the maximum extent possible,
to avoid treatment of any compensation provided pursuant to this Agreement as
“deferred compensation” subject to Section 409A of the Internal Revenue Code
(the “Code”). Accordingly, specified compensation provided pursuant to this
Agreement is intended to be paid not later than the later of: (i) the fifteenth
day of the third month following Executive’s first taxable year in which such
benefit is no longer subject to a substantial risk of forfeiture, and (ii) the
fifteenth day of the third month following the first taxable year of the Company
in which such benefit is no longer subject to a substantial risk of forfeiture,
as determined in accordance with Section 409A of the Code and any Treasury
Regulations and other guidance issued thereunder. The date determined under this
subsection is referred to as the “Short-Term Deferral Date.” Any benefits
provided pursuant to this Agreement upon Executive’s separation from service,
which by their terms are not to be actually or constructively received by
Employee on or before the Short-Term Deferral Date, to the extent such benefit
constitutes a deferral of compensation subject to Code Section 409A, shall be
paid pursuant to a fixed schedule of payments within the meaning of Section 409A
of the Code and not subject to modification or acceleration. Notwithstanding any
provision to the contrary, to the extent that any amounts payable hereunder are
subject to the requirements of Section 409A of the Code and are payable on
account of separation from service and not subject to any applicable exemption
thereunder, the payment of said amounts will be delayed for a period of six
(6) months after the date of separation from service (or, if earlier, the death
of Employee) if Employee is a “specified employee” of a publicly traded company
(as defined in Section 409A of the Code and any Treasury Regulations and other
guidance issued thereunder) as of the date of separate from service. Any payment
that would otherwise have been due or owing during such six-month period will be
paid immediately following the end of the six-month period.

7. TERMINATION. Subject to the respective continuing obligations of the parties
pursuant to Sections 8 through 14, this Agreement may be terminated prior to the
expiration of its then remaining applicable term only as follows:

(a) By the Company. The Company may terminate this Agreement under the following
circumstances, and in any such case, the compensation due and owing by the
Company to Executive following any such early termination of this Agreement
shall be paid as set forth at Section 7 hereof.:

(i) For “Cause”. The Company may terminate this Agreement on thirty (30) days
written notice to Executive for “Cause”. For purposes of this Agreement, “Cause”
shall be defined as: (1) Executive’s commission of fraud, misrepresentation,
theft or embezzlement of Company assets; (2) Executive’s violations of law or of
Company policies material to the performance of Executive’s duties;
(3) Executive’s repeated insubordination; or (4) Executive’s material breach of
the provisions of this Agreement, including specifically the repeated failure to
perform Executive’s duties as required by Section 2 hereof after written notice
of such failure from Company; provided, however, in the event of any proposed
termination related to Executive’s performance, Executive’s termination shall
only be effective upon the expiration of a thirty (30) day cure period following
written notice by the Company and a lack of adequate corrective action having
been undertaken by Executive to the reasonable satisfaction of the Company
during said cure period.



--------------------------------------------------------------------------------

(ii) Without “Cause”. The Company may terminate this Agreement upon one (1)
month written notice without “Cause.”

(iii) Death. If Executive should die during the Term of this Agreement, this
Agreement shall thereupon terminate effective on the date of Executive’s death.

(iv) Disability. (a) In the event that Executive should become “Disabled” during
the Term of this Agreement, this Agreement shall terminate. For purposes of this
Agreement, “Disability” means that Executive is physically or mentally disabled
from performing the essential functions of Executive’s position, by reason of
either: (i) Executive is unable to perform Executive’s duties under this
Agreement by reason of any medically determinable physical or mental impairment
that is expected to result in death or is expected to last for a continuous
period of not less than twelve (12) months; or (ii) Executive is, by reason of
any medically determinable physical or mental impairment that is expected to
result in death or is expected to last for a continuous period for not less than
twelve (12) months, receiving income replacement benefits for a period of not
less than twelve (12) months under a long term disability insurance plan
covering Executive. Notwithstanding anything expressed or implied above to the
contrary, the Company will fully comply with its obligations under the Americans
with Disabilities Act, and with any other applicable federal, state or local
law, regulation or ordinance, governing the employment of individuals with
disabilities.

(b) By Executive. Notwithstanding anything in this Agreement to the contrary,
express or implied, this Agreement (and Executive’s employment) may be
terminated by Executive as follows:

(i) For “Good Reason,” which shall be defined as: (i) a material reduction of
Executive’s duties, authority or responsibilities, in effect immediately prior
to such reduction; provided, however, that in the event of a Change of Control
as defined herein, the differences in job title and duties that are normally
occasioned by reason of an acquisition of one company or by another and which do
not actually result in a material change in duties, authority and
responsibilities inconsistent with Executive’s prior position with the acquired
company do not constitute “Good Reason”; and further provided that, absent a
Change of Control, changes by the Company’s Board of Directors to Executive’s
specific job duties or reporting relationships which do not materially diminish
Executive’s authority and responsibilities do not constitute “Good Reason”;
(ii) a material reduction of Executive’s then-existing Base Salary; or (iii) the
Company’s material breach of this Agreement; provided however, that the Company
shall have received written notice from Executive of the event or condition
constituting “Good Reason” within thirty (30) days of the initial existence of
such event or condition and specifying that Executive intends to terminate his
employment for such Good Reason, specifying the facts and circumstances
constituting Good Reason pursuant to any one or more of the foregoing
conditions, and notwithstanding such notice by Executive, the Company fails to
remedy the specified condition within thirty (30) days after receipt of such
notice.



--------------------------------------------------------------------------------

(ii) At any time, without Good Reason, for any reason or no reason whatsoever by
giving thirty (30) days written notice to Employer.

8. COMPENSATION PAYABLE FOLLOWING EARLY TERMINATION.

(a) In the event of any termination by the Company pursuant to Section 7(a),
Executive’s shall be paid as follows:

(i) In the event of termination pursuant to Section 7(a)(i) (for “Cause”),
Executive’s Base Salary shall continue to be paid on a semi-monthly basis during
the thirty (30) day notice period provided for in Section 7(a)(i), and Executive
shall also be entitled to continue to participate in those benefit programs
provided by the Company to its senior executives as of the effective date of any
such termination, during such notice period;

(ii) In the event of termination of this Agreement by reason of Executive’s
death, Executive’s Base Salary shall continue to be paid on a semi-monthly basis
to Executive’s designated beneficiary or as otherwise provided by applicable law
for a period of six (6) months following Executive’s death;

(iii) In the event of termination of this Agreement by reason of Executive’s
Disability, Executive’s Base Salary shall continue to be paid on a semi-monthly
basis for six (6) months following a final determination of Executive’s
Disability pursuant to Section 7(a)(iv). Any such payments to Executive arising
from a termination of this Agreement due to Executive’s disability shall first
be provided and paid pursuant to the Company’s existing disability policy, as
then in effect, but shall be further supplemented to the extent provided by this
Agreement such that the combined amount of all such payments during any month
following a termination for Disability does not exceed Executive’s monthly Base
Salary in effect as of the date of termination.; and

(iv) In the event of any termination by the Company pursuant to Section 7(a)(ii)
(without “Cause”), Executive’s Base Salary shall continue to be paid on a
semi-monthly basis for a period of two (2) months following the expiration of
the thirty (30) day notice period provided for in Section 7(a)(ii)



--------------------------------------------------------------------------------

(b) In the event of any termination by Executive pursuant to Section 7(b),
Executive shall be paid as follows:

(i) If Executive terminates Executive’s employment with the Company pursuant to
Section 7(b)(ii) without “Good Reason,” the Company shall pay to the Executive
any accrued, unpaid Base Salary payable as in effect on the Date of Termination,
together with all other payments required by applicable law;

(ii) In the event of any termination by Executive pursuant to Section 7(b)(i)
for “Good Reason,” Executive’s Base Salary shall continue to be paid on a
semi-monthly basis for a period of two (2) months following the effective date
of any such termination for Good Reason, together with all other payments
required by applicable law.

(c) In the event of termination by the Company by reason of Executive’s death,
disability, termination without cause; any termination by Executive for Good
Reason; or any termination due to a Change in Control, as defined at Section 12:

(i) Executive shall receive a pro rata portion (prorated through the last day
Base Salary is payable pursuant to clauses (a)(ii), (a)(iii) and (a)(iv), or
(b)(ii), or pursuant to Section 12, respectively) of any bonus or incentive
payment (for the year in which termination for any of the foregoing reasons
occurred), to which he would have been entitled had he remained continuously
employed for the full fiscal year in which termination for any of the foregoing
reasons occurred and continued to perform his duties in the same manner as they
were performed immediately prior to the death, disability or termination; and

(ii) The right to exercise any unexpired and vested stock options previously
granted to Executive as of the date of termination pursuant to the terms of the
applicable stock option plan.

9. CONFIDENTIAL INFORMATION.

(a) For purposes of this Section 9, the term “Confidential Information” means
information which is not generally known and which is proprietary to Company,
including: (i) trade secret information about Company and its services; and
(ii) information relating to the business of Company as conducted at any time
within the previous two (2) years or anticipated to be conducted by Company, and
to any of its past, current or anticipated products, including, without
limitation, information about Company’s research, development, services,
purchasing, accounting, engineering, marketing, selling, leasing or servicing.
All information which Executive has a reasonable basis to consider Confidential
Information or which is treated by Company as being Confidential Information
shall be presumed to be Confidential Information, whether originated by
Executive, or by others, and without regard to the manner in which Executive
obtains access to such information.



--------------------------------------------------------------------------------

(b) Executive will not during the term of this Agreement and following
expiration or termination of this Agreement, use or disclose any Confidential
Information to any person not employed by Company without the prior
authorization of Company and will use reasonably prudent care to safeguard,
protect and to prevent the unauthorized disclosure of, all of such Confidential
Information.

10. INVENTIONS.

(a) For purposes of this Section 10, the term “Inventions” means discoveries,
improvements and ideas (whether or not in writing or reduced to practice) and
works of authorship, whether or not patentable or copyrightable: (1) which
relate directly to the business of Company, or to Company’s actual or
demonstrably anticipated research or development; (2) which result from any work
performed by Executive for Company; (3) for which equipment, supplies,
facilities or trade secret information of Company is utilized; or (4) which were
conceived or developed during the time Executive was obligated to perform the
duties described in Section 2.

(b) Executive agrees that all Inventions made, authored or conceived by
Executive, either solely or jointly with others, during Executive’s employment
with Company (except as otherwise provided above), shall be the sole and
exclusive property of Company. Upon termination of this Agreement, Executive
shall turn over to a designated representative of Company all property in
Executive’s possession and custody belonging to Company. Executive shall not
retain any copies or reproductions of correspondence, memoranda, reports,
notebooks, drawings, photographs or other documents relating in any way to the
affairs of Company which came into Executive’s possession at any time during the
term of this Agreement.

(c) Executive is hereby notified that this Agreement does not apply to any
invention for which no equipment, supplies, facility, or trade secret
information of Company was used and which was developed initially on the
Executive’s own time and: (1) which does not relate: (a) directly to the
business of Company; or (b) to Company’s actual or demonstrably anticipated
research, development or products; or (2) which does not result from any work
performed by Executive for the Company.

11. NON-SOLICITATION. Executive agrees that for a period of six (6) months
following termination of this Agreement for any reason (except in the case of
termination of this Agreement pursuant to Section 12 because of a Change in
Control or any Business Combination or any termination of this Agreement without
cause), he will not directly or indirectly, alone or as a partner, officer,
director, or shareholder of any other firm or entity, use the Company’s
Confidential Information to solicit or attempt to influence any client, customer
or other person to direct its purchase of products or services away from the
Company.



--------------------------------------------------------------------------------

12. “CHANGE IN CONTROL”.

(a) Termination Following a Change In Control. It is expressly recognized that
Executive’s position with the Company and agreement to be bound by the terms of
this Agreement represent a commitment in terms of Executive’s personal and
professional career which cannot be reduced to monetary terms, and thus,
necessarily constitutes a forbearance of options now and in the future open to
Executive in Company’s areas of endeavor. Accordingly, if Executive’s employment
with the Company or any successor is terminated by the Company or any successor
for any reason, or if Executive’s employment is terminated by Executive for
“Good Reason,” in either case at any time within ninety (90) days preceding or
twelve (12) months following the closing date of any transaction amounting to a
“Change in Control” (as defined below), Executive shall be entitled to
compensation as set forth in Section 7(c).

(b) For purposes of this Section 12, a “Change in Control” with respect to, or
concerning, the Company shall mean any of the following, which shall be
construed to conform to the definition set forth pursuant to regulations
governing Section 409A of the Code:

(i) A change in ownership of a substantial portion of the Company’s assets,
defined as a transaction in which any one person, or more than one person acting
as a group, acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from the
corporation that have a total gross fair market value equal to or more than 40
percent of the total gross fair market value of all of the assets of the
corporation immediately before such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets; or

(ii) A change in the effective control of the Company, defined as either:
(1) the date any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the
corporation possessing thirty (30) percent or more of the total voting power of
the stock of the Company; or (2) the date a majority of members of the Company’s
board of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s board of directors before the date of the appointment or election; or

(iii) A change in the ownership of the Company, defined as a transaction in
which any one person, or more than one person acting as a group, acquires
ownership of stock of the corporation that, together with stock held by such
person or group, constitutes more than fifty (50) percent of the total fair
market value or total voting power of the stock of such corporation.



--------------------------------------------------------------------------------

(c) Compensation Payable to Executive Upon Termination Following a Change in
Control. In the event of the termination of this Agreement in connection with
any Change in Control under this Section 12, Executive shall be compensated as
follows:

(i) Executive shall be entitled to severance compensation in an amount equal to
six (6) months of Executive’s Base Salary at the rate in effect as of the
effective date of termination (the “Change In Control Benefit”). The Change In
Control Benefit shall be payable in a single lump sum payment, less applicable
withholding, not later than ten (10) business days after the effective date of
any termination related to a Change in Control, as provided for in Section 12(b)
and in any event so as to fully qualify as a “short term deferral” under
Section 409A of the Code and applicable regulations. Any Change In Control
Benefit paid to Employee under this Section 12(c) shall be in lieu of, and not
in addition to, any continuation of Base Salary provided for in Section 7 of
this Agreement.; and

(ii) Executive shall be entitled to continue to participate, at the Company’s
expense, in those benefit programs and perquisites provided by subsection 5(d)
hereof, for a period of the lesser of six (6) months following termination, or
the maximum period provided pursuant to Section 409A of the Code during which
any such post-separation benefit may be provided without violating Section 409A
of the Code or becoming subject to treatment as deferred compensation resulting
in the imposition of any additional taxes or penalties pursuant to Section 409A
of the Code; and

(iii) The right to exercise any unexpired and non-vested stock options
previously granted to Executive as of the date of termination in connection with
a Change In Control shall immediately vest and accelerate such that all options
granted to Executive as of the date of termination in connection with a Change
in Control shall become fully vested and immediately exercisable.

.(iv) Notwithstanding any other provisions of this Agreement, or any other
agreement, contract or understanding heretofore, or hereafter, entered into
between the Company and Executive, if any “payments” (including without
limitation, any benefits or transfers of property or the acceleration of the
vesting of any benefits) and the nature of compensation under any arrangement
that is considered contingent on a change in control for purpose of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”), together with any
other payments that Executive has the right to receive from the Company, or any
corporation that is a member of an “affiliated group” (as defined in
Section 1504A of the Code without regard to Section 1504B of the Code), of which
the Company is a member, would constitute a “parachute payment” (as defined in
Section 280G of the Code), the aggregate amount of such payments shall be
reduced to equal the largest amount as would result in no portion of such
payments being subject to the excise tax imposed by Section 4999 of the Code;
provided however, Executive shall be entitled to designate and select among such
payments that will be reduced, and/or eliminated, in order to comply with the
forgoing provision of the Code.



--------------------------------------------------------------------------------

13. NO ADEQUATE REMEDY. The parties declare that is impossible to measure in
money the damages which will accrue to either party by reason of a failure to
perform any of the obligations under this Agreement. Therefore, if either party
shall institute any action or proceeding to enforce the provisions hereof, such
person against whom such action or proceeding is brought hereby waives the claim
or defense that such party has an adequate remedy at law, and such person shall
not urge in any such action or proceeding the claim or defense that such party
has an adequate remedy at law.

14. MISCELLANEOUS.

(a) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of all successors and assigns of the Company, whether by way of
merger, consolidation, operation of law, assignment, purchase or other
acquisition of substantially all of the assets or business of Company and shall
only be assignable under the foregoing circumstances and shall be deemed to be
materially breached by Company if any such successor or assign does not
absolutely and unconditionally assume all of Company’s obligations to Executive
hereunder. Any such successor or assign shall be included in the term “Company”
as used in this Agreement.

(b) Notices. All notices, requests and demands given to, or made, pursuant
hereto shall, except as otherwise specified herein, be in writing and be
delivered or mailed to any such party at its address which:

 

  (i) In the case of Company shall be:

TASER International, Incorporated

17800 North 85th Street

Scottsdale, Arizona 85255

 

  (ii) In the case of the Executive shall be:

Jeff Kukowski

8400 E. Dixileta, Lot #162

Scottsdale, AZ 85266

Either party may, by notice hereunder, designate a change of address. Any
notice, if mailed properly addressed, postage prepaid, registered or certified
mail, shall be deemed dispatched on the registered date or that stamped on the
certified mail receipt, and shall be deemed received within the fifth business
day thereafter, or when it is actually received, whichever is sooner.



--------------------------------------------------------------------------------

(c) Captions. The various headings or captions in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

(d) Governing Law. The validity, construction and performance of this Agreement
shall be governed by the laws of the State of Arizona. Any dispute involving or
affecting this agreement, or the services to be performed shall be determined
and resolved by binding arbitration in the County of Maricopa, State of Arizona,
in accordance with the Rules of the American Arbitration Association then in
effect, and with applicable law.

(e) Construction. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

(f) Waivers. No failure on the part of either party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any right or remedy
granted hereby or by any related document or by law.

(g) Modification. This Agreement may not be, and shall not be, modified or
amended except by a written instrument signed by both parties hereto.

(h) No Conflicting Business. Executive agrees that he will not, during the term
of this Agreement, transact business with the Company personally, or as an
agent, owner, partner, shareholder of any other entity; provided, however,
Executive may enter into any business transaction that is, in the opinion of the
Company’s Board of Directors, reasonable, prudent or beneficial to the Company,
so long as any such business transaction is at arms-length as though between
independent and prudent individuals and is ratified and approved by the
designated members of the Company’s Board of Directors.

(i) Entire Agreement. This Agreement constitutes the entire Agreement and
understanding between the parties hereto in reference to all the matters herein
agreed upon; provided, however, that this Agreement shall not deprive Executive
of any other rights Executive may have now, or in the future, pursuant to law or
the provisions of Company benefit plans.

(j) Counterparts. This Agreement shall be executed in at least two counterparts,
each of which shall constitute an original, but both of which, when taken
together, will constitute one in the same instrument.

(k) Amendment. This Agreement may be modified only by written agreement executed
by both parties hereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered the day and year first above written.

 

TASER INTERNATIONAL, INCORPORATED

/s/ Patrick W. Smith

Patrick W. Smith

Its: Chief Executive Officer

EXECUTIVE

/s/ Jeff Kukowski

Jeff Kukowski